                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

LANGAWA HAMPTON-LEWIS,                         )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )     Case No. 2:17-cv-291
                                               )
NANCY A. BERRYHILL,                            )
Deputy Commissioner for Operations,            )
Social Security Administration,                )
                                               )
                      Defendant.               )

                                    OPINION AND ORDER

       This matter is before the court on petition for judicial review of the decision of the

Commissioner filed by the plaintiff, Langawa Hampton-Lewis, on July 5, 2017. For the

following reasons, the decision of the Commissioner is REMANDED.

                                           Background

       The plaintiff, Langawa Hampton-Lewis, filed applications for Disability Insurance

Benefits and Supplemental Security Income on June 3, 2013, alleging a disability onset date of

October 1, 2012. (Tr. 18). The Disability Determination Bureau denied Hampton-Lewis’s

applications initially on August 15, 2013, and again on reconsideration on October 10, 2013.

(Tr. 18). Hampton-Lewis filed a timely request for a hearing on November 11, 2013. (Tr. 18).

A video hearing was held on April 29, 2015, before Administrative Law Judge (ALJ) William G.

Reamon, and the ALJ issued an unfavorable decision on July 14, 2015. (Tr. 18). The Appeals

Council remanded the decision and ordered a new hearing. (Tr. 18). A new hearing was held on

January 4, 2017, before ALJ William E. Sampson, and again the ALJ issued an unfavorable

decision on January 13, 2017. (Tr. 18-30). Vocational Expert (VE), Thomas A. Gusloff, and
Hampton-Lewis testified at the hearing. (Tr. 18). The Appeals Council denied review, making

the ALJ’s decision the final decision of the Commissioner. (Tr. 1-6).

       Hampton-Lewis met the insured status requirements of the Social Security Act through

December 31, 2016. (Tr. 21). The ALJ issued an unfavorable decision on January 13, 2017, and

made findings as to each of the steps in the five-step sequential analysis. (Tr. 18-30). At step

one of the five-step sequential analysis for determining whether an individual is disabled, the

ALJ found that Hampton-Lewis had not engaged in substantial gainful activity since October 1,

2012, the alleged onset date. (Tr. 21).

       At step two, the ALJ determined that Hampton-Lewis had the following severe

impairments: osteoarthritis, history of ankle fracture, and bipolar disorder. (Tr. 21). At step

three, the ALJ concluded that Hampton-Lewis did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 21). The ALJ considered Listings 1.02 and 1.06,

and did not find that Hampton-Lewis’s osteoarthritis and ankle fracture met or equaled the

criteria specified for the listings. (Tr. 22). The ALJ found that there was no evidence in the

record that Hampton-Lewis had gross anatomical deformity in any joint or lacked the ability to

ambulate or perform fine or gross movements effectively. (Tr. 22). The ALJ cited evidence

from the record that Hampton-Lewis had a normal gait on several occasions. (Tr. 22).

       Next, the ALJ determined that the severity of Hampton-Lewis’s mental impairment did

not meet or medically equal Listing 12.04. (Tr. 22). In finding that Hampton-Lewis did not

meet the above listing, the ALJ considered the paragraph B criteria for mental impairments

which required at least two of the following:

            marked restriction of activities of daily living; marked difficulties in
            maintaining social functioning; marked difficulties in maintaining

                                                 2
 
           concentration, persistence, or pace; or          repeated     episodes   of
           decompensation, each of extended duration.

(Tr. 22). The ALJ defined a marked limitation as more than moderate but less than extreme and

repeated episodes of decompensation, each of extended duration, as three episodes within one

year or once every four months with each episode lasting at least two weeks. (Tr. 22).

       The ALJ determined that Hampton-Lewis had mild restrictions in activities of daily

living. (Tr. 22). Hampton-Lewis indicated that she sometimes went two or three days before

bathing or combing her hair. (Tr. 22). Yet, the ALJ noted that otherwise she reported no

problems with her personal care. (Tr. 22). Also, she reported that she was able to wash dishes,

do laundry, sweep, drive, and shop. (Tr. 22).

       Next, the ALJ concluded that Hampton-Lewis had moderate restrictions in social

functioning. (Tr. 22). Hampton-Lewis indicated that she did not have any issues getting along

with family members, friends, neighbors, or others. (Tr. 22). Moreover, she reported that she

regularly talked to friends and family members on the phone. (Tr. 22).

       Finally, the ALJ found that Hampton-Lewis had moderate difficulties in concentration,

persistence, or pace. (Tr. 22). The ALJ noted that Hampton-Lewis completed four or more

years of college and had a history of performing skilled work. (Tr. 23). Hampton-Lewis

indicated that she can follow written and spoken instructions well. (Tr. 23). The ALJ considered

the State agency consultants’ opinion that Hampton-Lewis had no severe mental impairments.

(Tr. 23). Thus, the ALJ found that Hampton-Lewis had no restrictions in maintaining

concentration, persistence, or pace. (Tr. 23). Moreover, the ALJ found that Hampton-Lewis did

not experience any episodes of decompensation. (Tr. 23). Because Hampton-Lewis did not have

two marked limitations or one marked limitation and repeated episodes of decompensation, the




                                                3
 
ALJ determined that she did not satisfy the paragraph B criteria. (Tr. 23). Additionally, the ALJ

concluded that she did not satisfy the paragraph C criteria. (Tr. 23).

       After consideration of the entire record, the ALJ then assessed Hampton-Lewis’s residual

functional capacity (RFC) as follows:

           [T]he claimant has the residual functional capacity (RFC) to perform light
           work as defined in 20 CFR 404.1567(b) and 416.967(b) except the claimant
           can lift and carry twenty pounds occasionally and ten pounds frequently. The
           claimant can sit for six hours and stand and/or walk for six hours for a total
           of eight hours in a workday, with normal breaks. The claimant can
           occasionally climb stairs and ramps, but cannot climb ladders, ropes, and
           scaffolds. The claimant can occasionally balance, stoop, kneel, crouch, and
           crawl. The claimant is limited to simple, routine, repetitive tasks and
           occasional interaction with coworkers, supervisors, and the public. The
           claimant’s work must involve few workplace changes.
            
(Tr. 23). The ALJ explained that in considering Hampton-Lewis’s symptoms he followed a two-

step process. (Tr. 24). First, he determined whether there was an underlying medically

determinable physical or mental impairment that was shown by a medically acceptable clinical

or laboratory diagnostic technique that reasonably could be expected to produce Hampton-

Lewis’s pain or other symptoms. (Tr. 24). Then, he evaluated the intensity, persistence, and

limiting effects of the symptoms to determine the extent to which they limited Hampton-Lewis’s

functioning. (Tr. 24).

       The ALJ, after consideration of the evidence, determined that Hampton-Lewis’s

medically determinable impairments could reasonably be expected to cause the alleged

symptoms. (Tr. 24). However, her statements concerning the intensity, persistence, and limiting

effects of her symptoms were not entirely consistent with the medical evidence and other

evidence in the record. (Tr. 24). The ALJ found that the record indicated that in terms of

Hampton-Lewis’s alleged physical impairments she was more than minimally limited, but not

disabled. (Tr. 24). He noted that she had engaged in relatively little treatment. (Tr. 25). She

                                                 4
 
underwent surgery on her right ankle on September 20, 2013, but as of October 17, 2013 she was

described as healing well and having full range of motion, as well as functional strength. (Tr.

25). Also, the ALJ found that the medical records documented few functional limitations. (Tr.

25). Hampton Lewis had full muscle strength in her upper and lower extremities. (Tr. 25). The

ALJ noted that the records indicated that Hampton-Lewis had a normal gait; was able to stoop

and squat without difficulty; and was able to get on and off the examination table without

difficulty and did not require assistance. (Tr. 25). Also, she was able to stand from a sitting

position without difficulty and did not appear to be in acute distress. (Tr. 25).

       Next, in considering Hampton-Lewis’s mental impairments the ALJ noted that she had a

history of mental health treatment. (Tr. 25). However, the ALJ indicated that Hampton-Lewis

had not been hospitalized for mental health reasons since her alleged onset date. (Tr. 25). The

ALJ noted that Hampton-Lewis’s mental health records indicated that she only had been partially

compliant with her medication. (Tr. 26). However, at the time of the decision the ALJ found

that she was compliant with her medication and her most recent record reported that she was

“functioning okay.” (Tr. 26).

       As for the opinion evidence, the ALJ assigned considerable weight to the opinions of the

State agency medical consultants. (Tr. 26). The State agency medical consultants determined

that Hampton-Lewis was limited to work at the medium exertional level with additional postural

limitations. (Tr. 26). Next, the ALJ assigned some weight to the opinions of the State agency

psychological consultants. (Tr. 27). The State agency psychological consultants found that

Hampton-Lewis did not have a mental impairment. (Tr. 27). The ALJ assigned little weight to

the opinions of Hampton-Lewis’s treating physicians, Dana Marlowe, MD, and Kular

Rajnishpaul, MD. (Tr. 27).



                                                  5
 
       At step four, the ALJ found that Hampton-Lewis was unable to perform any past relevant

work. (Tr. 28). Considering Hampton-Lewis’s age, education, work experience, and RFC, the

ALJ concluded that there were jobs in the national economy that she could perform,

including cleaner/housekeeping (200,000 jobs nationally), linen grader (50,000 jobs nationally),

and marker (200,000 jobs nationally). (Tr. 29-30). The ALJ found that Hampton-Lewis had not

been under a disability, as defined in the Social Security Act, from October 1, 2012 through the

date of this decision, January 13, 2017. (Tr. 30).

                                            Discussion

       The standard for judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is limited to a determination of whether those findings are

supported by substantial evidence. 42 U.S.C. § 405(g) (“The findings of the Commissioner of

Social Security, as to any fact, if supported by substantial evidence, shall be conclusive.”);

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1097

(7th Cir. 2013) (“We will uphold the Commissioner’s final decision if the ALJ applied the

correct legal standards and supported her decision with substantial evidence.”). Courts have

defined substantial evidence as “such relevant evidence as a reasonable mind might accept to

support such a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28

L. Ed. 2d 852 (1972) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,

217, 83 L. Ed. 2d 140 (1938)); see Bates, 736 F.3d at 1098. A court must affirm an ALJ’s

decision if the ALJ supported his findings with substantial evidence and if there have been no

errors of law. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citations omitted). However,

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the issues.”

Lopez ex rel Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).



                                                 6
 
       Disability and supplemental insurance benefits are available only to those individuals

who can establish “disability” under the terms of the Social Security Act. The claimant must

show that she is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A). The Social Security regulations enumerate the five-step sequential

evaluation to be followed when determining whether a claimant has met the burden of

establishing disability. 20 C.F.R. §§ 404.1520, 416.920. The ALJ first considers whether the

claimant is presently employed or “engaged in substantial gainful activity.” 20 C.F.R. §§

404.1520(b), 416.920(b). If she is, the claimant is not disabled and the evaluation process is

over. If she is not, the ALJ next addresses whether the claimant has a severe impairment or

combination of impairments that “significantly limits . . . physical or mental ability to do basic

work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c); see Williams v. Colvin, 757 F.3d 610,

613 (7th Cir. 2014) (discussing that the ALJ must consider the combined effects of the

claimant’s impairments). Third, the ALJ determines whether that severe impairment meets any

of the impairments listed in the regulations. 20 C.F.R. § 401, pt. 404, subpt. P, app. 1. If it

does, then the impairment is acknowledged by the Commissioner to be conclusively disabling.

However, if the impairment does not so limit the claimant’s remaining capabilities, the ALJ

reviews the claimant’s “residual functional capacity” and the physical and mental demands of

her past work. If, at this fourth step, the claimant can perform her past relevant work, she will be

found not disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e). However, if the claimant shows that

her impairment is so severe that she is unable to engage in her past relevant work, then the

burden of proof shifts to the Commissioner to establish that the claimant, in light of her age,



                                                 7
 
education, job experience, and functional capacity to work, is capable of performing other work

and that such work exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§

404.1520(f), 416.920(f).

       Hampton-Lewis has requested that the court reverse the ALJ’s decision and award

benefits, or in the alternative remand the matter for additional proceedings. In her appeal,

Hampton-Lewis has argued that: (1) the ALJ did not support the physical RFC with substantial

evidence; (2) the mental RFC was internally inconsistent, not supported by substantial evidence,

and did not properly accommodate her limitations in concentration, persistence, or pace; (3) the

ALJ did not evaluate her treating physicians’ opinions according to 20 CFR § 404.1527; and (4)

the ALJ did not properly analyze her subjective allegations according to SSR 16-3p.

       First, Hampton-Lewis has argued that the ALJ did not support the physical RFC with

substantial evidence. “The RFC is an assessment of what work-related activities the claimant

can perform despite his limitations.” Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir.

2004); see 20 C.F.R. § 404.1545(a)(1) (“Your residual functional capacity is the most you can

still do despite your limitations.”); SSR 96-8p, 1996 WL 374184, *2 (July 2, 1996) (“RFC is an

administrative assessment of the extent to which an individual’s medically determinable

impairment(s), including any related symptoms, such as pain, may cause physical or mental

limitations or restrictions that may affect his or her capacity to do work-related physical and

mental activities.”). The RFC is based upon medical evidence—including statements from

medical sources about what the claimant can still do—as well as “other evidence, such as

testimony by the claimant or his friends and family.” Craft v. Astrue, 539 F.3d 668, 676 (7th

Cir. 2008); 20 C.F.R. § 404.1545(a)(3).




                                                 8
 
       SSR 96-8p explains how an ALJ should assess a claimant’s RFC at steps four and five of

the sequential evaluation. In a section entitled, “Narrative Discussion Requirements,” SSR 96-

8p specifically spells out what is needed in the ALJ’s RFC analysis. This section of the Ruling

provides:

               The RFC assessment must include a narrative discussion describing
               how the evidence supports each conclusion, citing specific medical
               facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
               activities, observations). In assessing RFC, the adjudicator must
               discuss the individual’s ability to perform sustained work activities
               in an ordinary work setting on a regular and continuing basis (i.e., 8
               hours a day, for 5 days a week, or an equivalent work schedule), and
               describe the maximum amount of each work-related activity the
               individual can perform based on the evidence available in the case
               record. The adjudicator must also explain how any material
               inconsistencies or ambiguities in the evidence in the case record
               were considered and resolved.

SSR 96-8p (footnote omitted). Thus, as explained in this section of the Ruling, there is a

difference between what the ALJ must contemplate and what he must articulate in his written

decision. “The ALJ is not required to address every piece of evidence or testimony presented,

but he must provide a ‘logical bridge’ between the evidence and his conclusions.” Getch v.

Astrue, 539 F.3d 473, 480 (7th Cir. 2008) (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.

2000)); see Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). Although the ALJ does not

need to discuss every piece of evidence, he cannot ignore evidence that undermines his ultimate

conclusions. Moore, 743 F.3d at 1123 (“The ALJ must confront the evidence that does not

support his conclusion and explain why that evidence was rejected.”) (citing Terry v. Astrue, 580

F.3d 471, 477 (7th Cir. 2009); Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009); Arnett v.

Astrue, 676 F.3d 586, 592 (7th Cir. 2012)). “A decision that lacks adequate discussion of the

issues will be remanded.” Moore, 743 F.3d at 1121.




                                                 9
 
       The ALJ assessed Hampton-Lewis’s physical RFC as follows:

          [T]he claimant has the residual functional capacity to perform light work as
          defined in 20 CFR 404.1567(b) and 416.967(b) except the claimant can lift
          and carry twenty pounds occasionally and ten pounds frequently. The
          claimant can sit for six hours and stand and/or walk for six hours for a total
          of eight hours in a workday, with normal breaks. The claimant can
          occasionally climb stairs and ramps, but cannot climb ladders, ropes, and
          scaffolds. The claimant can occasionally balance, stoop, kneel, crouch, and
          crawl.

(Tr. 23). The ALJ afforded some weight to the opinions of the non-examining State agency

reviewing physicians who found that Hampton-Lewis was limited to work at the medium

exertional level with additional postural limitations. (Tr. 26). However, the ALJ further

limited Hampton-Lewis to the light exertional level based on her ankle surgery. (Tr. 26).

       Hampton-Lewis contends that the ALJ, by rejecting the State agency physicians’

limitations, determined the physical RFC without any support from medical opinions expressed

by a doctor. However, an ALJ is not required to rely solely on medical opinions to determine

the RFC. Suide v. Astrue, 371 F. App’x 684, 690 (7th Cir. 2010) (finding that the rejection of

the opinion record left an evidentiary deficit because the rest of the record did “not support the

parameters included in the ALJ's residual functional capacity determination”); Schmidt

v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (recognizing that an ALJ is not required to rely

entirely on a particular physician's opinion or choose between the opinions of any of the

claimant's physicians).

       The last State agency opinions were rendered on October 9, 2013. Therefore, Hampton-

Lewis has indicated the State agency medical consultants review of the record did not include

evidence from her ankle arthroscopy with extensive debridement and repair when they

determined that she could perform medium work. (Tr. 173, 697-99). She contends that the ALJ

interpreted significant evidence that was rendered subsequent to the State agency’s opinion

                                                 10
 
himself in determining that she could perform light work. Thus, Hampton-Lewis asserts that

ALJ improperly rendered an independent assessment of the medical evidence.

        The Commissioner contends that the ALJ’s findings were supported by the opinions of

the State agency physicians, Drs. Brill and Eskonen, as well as Hampton-Lewis’s own

complaints of pain. Moreover, the Commissioner asserts that the ALJ considered evidence

subsequent to Drs. Brill and Eskonen’s opinions and determined that the evidence did not

include any medical opinions of disabling physical functional limitations. Finally, the

Commissioner contends that it was Hampton-Lewis’s burden to produce evidence of a disability

and that the ALJ was free to interpret record evidence, including medical evidence.

        However, Hampton-Lewis has argued that ALJ failed to analyze and omitted several

allegations that were supportive of a more restrictive RFC. For example, Hampton-Lewis

contends that the ALJ failed to consider that she had trouble standing for extended periods, the

need to elevate her leg, and that she frequently was drowsy throughout the day. Hampton-Lewis

has indicated that her testimony that she could walk only a couple blocks before her ankle would

swell was consistent with the medical evidence subsequent to the State agency physicians’

opinions. She asserts that her ankle surgery and her diagnosis of trochanteric bursitis corroborate

her issues with standing and walking.

        Additionally, Hampton-Lewis has argued that the ALJ did not explain how he decided

between occasional or frequent stooping restriction, nor did the ALJ identify any analysis or

reasoning underlying his conclusion. Hampton-Lewis asserts that the ALJ did not cite to specific

evidence that suggested that she could engage in those postural activities occasionally, but not

less.




                                                11
 
       The court may not reweigh the evidence. Rather, the court must determine if the ALJ has

supported his decision with substantial evidence and provided an adequate explanation. The ALJ

found that Hampton-Lewis could perform light work, which required her to be on her feet for up

to six hours out of the workday; occasionally climb ramps and stairs, balance, stoop, kneel, and

crawl; and lift up to 20 pounds. (Tr. 23). The ALJ relied on the State agency medical

consultants’ opinions in determining the RFC. However, as noted earlier the State agency

consultants did not consider Hampton-Lewis’s 2013 ankle arthroscopy with extensive

debridement and repair. Therefore, the ALJ limited her to light level of exertion based on her

ankle surgery, but agreed with the State agency medical consultants that her physical

impairments were not disabling.

       The ALJ may not have pointed directly to evidence in the record that indicated that

Hampton-Lewis could engage in the specific postural activities, yet the ALJ discussed the

medical evidence at length. “An ALJ must build an accurate and logical bridge from the

evidence to his conclusion, but he need not provide a complete written evaluation of every piece

of testimony and evidence.” See Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013). The ALJ

has the ultimate responsibility of assessing a claimant's RFC. 20 C.F.R. § 416.927(e)(1). An

RFC is an “administrative finding,” and the final responsibility for determining an individual’s

RFC is reserved to the Commissioner. SSR 96-5p, 1996 WL 374183, at * 1–2 (July 2, 1996).

The court finds that the ALJ narrative discussion of the evidence was sufficient to support the

physical RFC. In formulating the physical RFC, the ALJ reviewed the medical evidence of

record, both before and after Hampton-Lewis’s surgery. Additionally, the ALJ consider her

testimony and the medical opinion evidence. Therefore, the ALJ’s “middle ground” physical

RFC was well-supported.



                                                12
 
       Next, Hampton-Lewis has argued that the mental RFC failed to account for her moderate

restrictions in concentration, persistence, or pace and her reaction to stress. The ALJ’s RFC

assessment and the hypothetical posed to the VE must incorporate all of the claimant’s

limitations supported by the medical record. Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014)

(citing O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010)); Indoranto v. Barnhart,

374 F.3d 470, 473–74 (7th Cir. 2004) (“If the ALJ relies on testimony from a vocational expert,

the hypothetical question he poses to the VE must incorporate all of the claimant’s limitations

supported by medical evidence in the record.”). That includes any deficiencies the claimant has

in concentration, persistence, or pace. Yurt, 758 F.3d at 857; O’Connor-Spinner, 627 F.3d at

619 (“Among the limitations the VE must consider are deficiencies of concentration, persistence

and pace.”); Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009) (indicating the hypothetical

question “must account for documented limitations of ‘concentration, persistence, or pace’”)

(collecting cases). The most effective way to ensure that the VE is fully apprised of the

claimant’s limitations is to include them directly in the hypothetical. O’Connor-Spinner, 627

F.3d at 619.

       The ALJ determined that Hampton-Lewis had mild limitations in daily living, moderate

limitations in social functioning, and moderate limitations in concentration, persistence, or pace.

(Tr. 22). In assessing Hampton-Lewis’s mental residual functional capacity, the ALJ limited

Hampton-Lewis to work involving simple, routine, and repetitive tasks; occasional interaction

with coworkers, supervisors, and the public; and few workplace changes. (Tr. 23).

       The Commissioner has indicated that the State agency psychologists, Drs. Joelle Larsen

and Kenneth Neville, found that Hampton-Lewis could “learn, remember and comprehend

simple instructions, and can complete tasks;” “interact appropriately with coworkers,



                                                13
 
supervisors, and the public in typical work settings;” “handle routine changes found in the

workplace;” and “appears capable of completing semiskilled tasks.” (Tr. 139, 163). The

Commissioner contends that the ALJ considered the State agency psychologists’ opinions and

determined that Hampton-Lewis was more limited. Thus, the ALJ considered the other record

evidence and found that she had more severe mental functional limitations.

       Hampton-Lewis’s treating psychiatrist, Dr. Rajnishpaul Kular, found that Hampton-

Lewis had serious limitations in working in coordination with others; completing a normal

workday without interruption; accepting instruction and responding appropriately to supervisors’

criticism; performing at a consistent pace; responding appropriately to change in a routine work

setting; and dealing with normal work stress. (Tr. 948). Additionally, Hampton-Lewis’s other

treating psychiatrist, Dr. Dana Marlowe, also found that Hampton-Lewis was seriously limited in

her ability to deal with normal stress. (Tr. 1008). The ALJ did not account for Hampton-

Lewis’s limitation in dealing with stress. The ALJ cannot ignore evidence that undermines his

ultimate conclusions. Moore, 743 F.3d at 1123 (“The ALJ must confront the evidence that does

not support his conclusion and explain why that evidence was rejected.”).

       Despite the ALJ’s reliance on Drs. Larsen and Neville’s findings, courts repeatedly have

held terms like “simple, repetitive tasks” alone do not exclude from the VE’s consideration those

positions that present significant problems with concentration, persistence, or pace. Stewart, 561

F.3d at 684–85 (finding hypothetical limited to simple, routine tasks did not account for

limitations of concentration, persistence, or pace); see also Varga v. Colvin, 794 F.3d 809, 814

(7th Cir. 2015). This is because “the ability to stick with a given task over a sustained period” is

simply “not the same as the ability to learn how to do tasks of a given complexity.” O’Connor-

Spinner, 627 F.3d at 620. Similarly, hypotheticals limiting the claimant to minimal social



                                                 14
 
interaction with coworkers, supervisors, or the general public failed to account for difficulties in

maintaining concentration, persistence, or pace. Stewart v. Astrue, 561 F.3d 679, 685 (7th Cir.

2009); see also Varga, 794 F.3d at 814.  Additionally, “few work place changes” deals largely

with workplace adaptation, rather than concentration, pace, or persistence. Varga, 794 at 815.

Therefore, the mental RFC and the hypothetical to the VE have failed to account for Hampton

Lewis’s limitations in concentration, persistence, or pace.

       Moreover, the ALJ asked the VE, “[h]owever, due to impairment related symptoms such

as fatigue, due to the side effects of medications, this individual would be off task 20 percent of

the workday. Would there be any jobs?” (Tr. 71). The VE answered, “[n]o, that would be

beyond what employers would tolerate, and the person wouldn’t be able to sustain any

competitive work if they were operating at 20 percent off task.” (Tr. 71). The ALJ considered

the issue of off-task time when posing the hypothetical to the VE, but then he failed to provide

any analysis of whether, for example, Hampton-Lewis was limited by any off-task allowances

and, if so, for how long. See, e.g., Washington v. Colvin, 2013 WL 1903247, at *11 (N.D. Ill.

May 7, 2013) (reversing for failure to provide logical bridge as to percentage of

time claimant would be off-task); Kukec v. Berryhill, 2017 WL 5191872, at *4 (N.D. Ill.

2017) (“the Court endeavored to follow the ALJ's analysis, but the entire off-task bridge and

conclusion have disappeared after the ALJ's hypothetical to the VE.”).

       The ALJ has failed to offer any explanation for why he did not account for her fatigue in

the RFC analysis. The Commissioner did not address this argument. Therefore, without any

explanation the court is unable to trace the ALJ’s path of reasoning. The ALJ has failed to

provide a “logical bridge” between the evidence and the RFC conclusion, requiring remand. See




                                                 15
 
Terry v. Astrue, 580 F.3d 471, 476–77 (7th Cir. 2009) (remanding where ALJ's RFC

determination was not supported by substantial evidence).

          The ALJ gave little weight to the opinions of Hampton-Lewis’s treating psychiatrists,

Drs. Marlowe and Kular. A treating source’s opinion is entitled to controlling weight if the

“opinion on the issue(s) of the nature and severity of [the claimant’s] impairment(s) is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence” in the record. 20 C.F.R. ' 404.1527(c)(2); see

Bates v. Colvin, 736 F.3d 1093, 1099 (7th Cir. 2013); Punzio v. Astrue, 630 F.3d 704, 710 (7th

Cir. 2011); Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007). The ALJ must “minimally

articulate his reasons for crediting or rejecting evidence of disability.” Clifford v. Apfel, 227

F.3d 863, 870 (7th Cir. 2000) (quoting Scivally v. Sullivan, 966 F.2d 1070, 1076 (7th Cir.

1992)).

          “‘[O]nce well-supported contradicting evidence is introduced, the treating physician’s

evidence is no longer entitled to controlling weight’ and becomes just one more piece of

evidence for the ALJ to consider.” Bates, 736 F.3d at 1100. Controlling weight need not be

given when a physician’s opinions are inconsistent with his treatment notes or are contradicted

by substantial evidence in the record, including the claimant’s own testimony. Schmidt, 496

F.3d at 842 (“An ALJ thus may discount a treating physician’s medical opinion if the opinion is

inconsistent with the opinion of a consulting physician or when the treating physician’s opinion

is internally inconsistent, as long as he minimally articulates his reasons for crediting or rejecting

evidence of disability.”); see, e.g., Latkowski v. Barnhart, 93 F. App’x 963, 970-71 (7th Cir.

2004); Jacoby v. Barnhart, 93 F. App’x 939, 942 (7th Cir. 2004). If the ALJ was unable to

discern the basis for the treating physician’s determination, the ALJ must solicit additional



                                                 16
 
information. Moore v. Colvin, 743 F.3d 1118, 1127 (7th Cir. 2014) (citing Similia v. Astrue,

573 F.3d 503, 514 (7th Cir. 2009)). Ultimately, the weight accorded to a treating physician’s

opinion must balance all the circumstances, with recognition that, while a treating physician “has

spent more time with the claimant,” the treating physician may also “bend over backwards to

assist a patient in obtaining benefits . . . [and] is often not a specialist in the patient’s ailments, as

the other physicians who give evidence in a disability case usually are.” Hofslien v. Barnhart,

439 F.3d 375, 377 (7th Cir. 2006) (internal citations omitted); see Punzio, 630 F.3d at 713.

        If the ALJ decides that the treating physician’s opinion should not be given controlling

weight, the ALJ is “required by regulation to consider certain factors in order to decide how

much weight to give the opinion.” Scrogham v. Colvin, 765 F.3d 685, 697 (7th Cir. 2014).

These factors are set forth in 20 C.F.R. § 404.1527(c)(1)-(5) and include: 1) the length of the

treatment relationship and the frequency of examination; 2) the nature and extent of the treatment

relationship; 3) supportability; 4) consistency with the record as a whole; and 5) whether the

treating physician was a specialist in the relevant area.

        First, Hampton-Lewis has argued that the ALJ failed to evaluate the opinions of Drs.

Marlowe and Kular according to the requirements of 20 C.F.R. § 404.1527. Hampton-Lewis’s

arguments focus on the ALJ’s evaluation of Dr. Kular’s findings. Hampton-Lewis contends that

the ALJ neither considered the length of Dr. Kular’s and Hampton-Lewis’s relationship nor the

extent of the relationship. Dr. Kular began treating Hampton-Lewis in 2012 and saw her every

four to six weeks. (Tr. 946). “When the treating source has seen you . . . long enough to have

obtained a longitudinal picture of your impairment, we will give the medical source's medical

opinion more weight . . . ” 20 C.F.R. § 404.1527(c)(i).




                                                   17
 
       Moreover, the ALJ assigned some weight to the State agency psychological consultants.

Generally, an ALJ affords more weight to the opinion of an examining source than the opinion of

a non-examining source, but the ultimate weight given depends on the opinion’s consistency

with the objective medical evidence, the quality of the explanation, and the source’s

specialty. Givens v. Colvin, 551 F. App’x 855, 860 (7th Cir. 2013); 20 C.F.R. § 404.1527(c).

“An ALJ can reject an examining physician’s opinion only for reasons supported by substantial

evidence in the record; a contradictory opinion of a non-examining physician does not, by itself,

suffice.” Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). Additionally, the State agency

psychological consultants’ opinions were given in October 2013, several years prior to the date

of this decision. See Childress v. Colvin, 845 F.3d 789, 792 (7th Cir. 2017) (evidence presented

by non-treating physicians was essentially worthless since they did not have access to the full

medical record).

       The ALJ discounted Dr. Kular’s opinion because despite her extreme work preclusive

limitation, she only assessed Hampton-Lewis with a GAF score of 55. However, the ALJ

indicated that he assigned little weight to opinions expressed as GAF scores because a GAF

score is not dispositive for Social Security disability purposes. Furthermore, the ALJ found that

the social limitations found by Dr. Kular were inconsistent with Hampton-Lewis’s report that she

got along well with family, friends, neighbors, or others. The ALJ indicated that Dr. Kular’s

finding that Hampton-Lewis had extreme mood swings and was hospitalized due to them was

inconsistent with the medical history in her own treatment notes that did not reflect

hospitalization since 2005.

       Next, the ALJ noted that Dr. Kular did not assess Hampton-Lewis with the same

limitations as Dr. Marlowe. However, the ALJ specifically did not point to the inconsistencies



                                                18
 
between the two opinions. Dr. Kular found that Hampton-Lewis had serious limitations in

working in coordination with others; completing a normal workday without interruption;

accepting instructions and responding appropriately to supervisors’ criticism; performing at a

consistent pace; responding appropriately to changes in a routine work setting; and dealing with

normal work stress. (Tr. 948). Additionally, Dr. Kular found that Hampton-Lewis had similar

serious limitations in understanding, remembering, and carrying out detailed instructions and

with dealing with the stress of semi-skilled and skilled work. (Tr. 949). Dr. Kular opined that

Ms. Hampton-Lewis would need to be absent from work more than four days per month due to

her impairments. (Tr. 950).

       Dr. Marlowe found serious limitations in Hampton-Lewis’s ability to maintain attention

for a two hour segment; maintain regular attendance; sustain an ordinary routine without special

supervision; complete a normal workday without psychological interruptions; respond

appropriately to changes in a routine work setting; deal with normal work stress; understanding,

remembering, and carrying out detailed instructions as well as dealing with the stress of semi-

skilled and skilled work. (Tr. 1008-09). Dr. Marlowe opined that Hampton-Lewis would need

to miss three days of work per month due to her impairments. (Tr. 1009).

       The court finds that the ALJ may have found sound reasons for not giving Dr. Kular’s

opinion controlling weight. However, the ALJ erred by assigning the opinion little weight

without considering the regulatory factors under 20 C.F.R. § 404.1527(c). The ALJ has failed to

consider the length of Dr. Kular’s and Hampton-Lewis’s relationship or the extent of their

relationship, which are two factors that weigh heavily in favor of assigning controlling weight to

Dr. Kular. Moreover, the ALJ failed to consider the consistency of the medical opinions with the

opinions of other the other treating and reviewing medical sources. See Gerstner v. Berryhill,



                                                19
 
879 F.3d 257, 263 (7th Cir. 2018) (“Although the ALJ discussed the weight to afford these

physicians' opinions, he did not specify how or to what extent he considered these opinions when

deciding to assign little weight to Dr. Callaghan’s opinions.”).

       Finally, Hampton-Lewis has argued that the ALJ failed to analyze her pain pursuant to

SSR 16-3p. An ALJ’s evaluation of subjective symptoms will be upheld unless it is patently

wrong. Shideler v. Astrue, 688 F.3d 306, 310-11 (7th Cir. 2012). Nevertheless, an ALJ must

support his evaluation with specific reasons that are supported by the record. Pepper v. Colvin,

712 F.3d 351, 367 (7th Cir. 2013). Under SSR 16-3p, an ALJ must assess the claimant’s

subjective symptoms rather than assessing her “credibility.”

       Under SSR 16-3, the ALJ first must determine whether the claimant has a medically

determinable impairment that could reasonably be expected to produce her symptoms. SSR 16-

3p, 2016 WL 1119029, at *2. Then, the ALJ must evaluate the “intensity, persistence, and

functionally limiting effects of the individual's symptoms to determine the extent to which the

symptoms affect the individual's ability to do basic work activities.” SSR 16-3p, 2016 WL

1119029, at *2. An individual's statements about the intensity and persistence of the pain may

not be disregarded because they are not substantiated by objective medical evidence. SSR 16-3p,

2016 WL 1119029 at *5. In determining the ability of the claimant to perform work-related

activities, the ALJ must consider the entire case record, and the decision must contain specific

reasons for the finding. SSR 16-3p, 2016 WL 1119029, at *4, 9. The ALJ must weigh the

claimant’s subjective complaints, the relevant objective medical evidence, and any other

evidence of the following factors:

       (i) The individual’s daily activities;

       (ii) Location, duration, frequency, and intensity of pain or other symptoms;



                                                20
 
       (iii) Precipitating and aggravating factors;

       (iv) Type, dosage, effectiveness, and side effects of any medication;

       (v) Treatment, other than medication, for relief of pain or other symptoms;

       (vi) Other measures taken to relieve pain or other symptoms;

       (vii) Other factors concerning functional limitations due to pain or other symptoms.

See 20 C.F.R. § 404.1529(c)(3).

       Hampton-Lewis has argued that the ALJ did not specifically discuss which allegations he

found credible and those he found incredible. She contends that the ALJ summarized her

subjective allegations and did not explain why they were not consistent with the evidence of

record. Moreover, she asserts that the ALJ ignored her limitations in daily activities. Also, she

has indicated that the ALJ did not consider her good work history. However, a good work

history “is still just one factor among many, and it is not dispositive.” Summers v.

Berryhill, 864 F.3d 523, 529 (7th Cir. 2017) (internal quotation marks and citation omitted); see

also 20 C.F.R. § 404.1529(c)(3).

       The Commissioner contends that the ALJ has asserted valid reasons to support his

credibility finding. First, the Commissioner notes that the ALJ considered the objective medical

evidence in determining that Hampton-Lewis’s subjective complaints were unreliable.

Moreover, the ALJ noted that Hampton-Lewis engaged in relatively little treatment. (Tr. 25).

Therefore, he considered her treatment, other than medication, for relief of pain or other

symptoms. 20 C.F.R. § 404.1529(c)(3)(v). The Commissioner has asserted additional

arguments. However, the additional reasons provided by the Commissioner did not appear in the

ALJ's opinion, and thus they cannot be used here. SEC v. Chenery Corp., 318 U.S. 80, 87–88,

63 S. Ct. 454, 87 L. Ed. 626 (1943).



                                                21
 
       The court is not finding the ALJ subjective symptom analysis was patently wrong.

However, since this matter is being remanded on different issues the ALJ may reconsider

Hampton-Lewis’s subjective allegations and indicate what symptoms he finds credible and those

he finds not credible.

       Hampton-Lewis has requested that the court remand for an award of benefits. An award

of benefits is appropriate “only if all factual issues involved in the entitlement determination

have been resolved and the resulting record supports only one conclusion—that the applicant

qualifies for disability benefits.” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). The

Seventh Circuit has held that when an ALJ’s decision is not supported by substantial evidence,

the appropriate remedy is to remand for further proceedings unless the evidence before the court

compels an award of benefits. Briscoe v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). The

record here does not warrant an award of benefits.

       Based on the foregoing reasons, the decision of the Commissioner is REMANDED for

further proceedings consistent with this order.

       ENTERED this 29th day of November, 2018.

                                                             /s/ Andrew P. Rodovich
                                                             United States Magistrate Judge




                                                  22
 
